Citation Nr: 1504911	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for alcohol dependence, claimed as secondary to PTSD.  

3.  Entitlement to service connection for rheumatoid arthritis.  

4.  Entitlement to service connection for a right shoulder disability, status post rotator cuff repair.  

5.  Entitlement to service connection for a respiratory disorder, claimed as secondary to in-service asbestos exposure.  

6.  Entitlement to service connection for left ear hearing loss.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to May 1987; and, he served in the Reserves from 1987 through 2007 with a period of active duty from January 1991 to March 1991.  The Veteran claims to have served overseas in Germany, Grenada, and Panama, but the service personnel records in the claims file do not confirm such service.  Several medical records also show that the Veteran reported to have combat service in Iraq and Afghanistan.  

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In the March 2010 rating decision, the RO denied service connection for rheumatoid arthritis (RA), PTSD, a right shoulder disability, hypertension, shortness of breath, alcohol dependence; and denied the claim for a TDIU.  The Veteran timely appealed these issues to the Board.  

In the April 2010 rating decision, the RO denied service connection for hearing loss and tinnitus.  In a September 2011 rating decision, the RO granted service connection for right ear hearing loss and tinnitus.  The denial of service connection for left ear hearing loss was confirmed and continued in a September 2011 Statement of the Case, and the Veteran submitted a timely substantive appeal to the Board with regard to that issue in October 2011.  

In a September 2012 rating decision, the RO granted service connection for hypertension.  That issue is therefore no longer in appellate status.  

In February 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  She also suggested obtaining specific evidence which would support the claims. The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks service connection for PTSD; alcohol dependence, claimed as secondary to PTSD; rheumatoid arthritis; a right shoulder disability, status post rotator cuff repair; a respiratory disorder, claimed as secondary to in-service asbestos exposure; and, left ear hearing loss.  

The Veteran also maintains that he is unable to work due to his service-connected disabilities and seeks a TDIU.  

At the outset, it appears that the record may be incomplete.  The Veteran maintains that he served in Grenada and Panama, but those records were never obtained.  The Veteran was asked by the RO to provide details regarding his service in Panama and Grenada, but he did not respond to that request.  The Veteran's DD Form 214 from the 1980's shows that he had one year, five months and twelve days of foreign service; however, the service personnel records currently in the claims file do not provide adequate documentation of where that foreign service took place.  At the Veteran's personal hearing in February 2014, the Veteran reported that he served in Germany, and he also reported this on a stressor statement dated November 2008.  The Veteran indicated on his stressor statement that he served in Graff, Germany between 1983 and 1985.  Although it appears likely that the Veteran served in Germany, this is not reflected on his DD Form 214 or DD Form 215 from that period of service, and the personnel records do not provide specific details as to the Veteran's overseas assignment(s).  

Because the Veteran served in the Army Reserves for several years following his active duty from 1981 to 1987, it is possible that all of the Veteran's personnel records have not yet been obtained.  The RO should therefore request additional service treatment records and service personnel records from all possible sources, including from the Veteran's Reserve Unit.  

Furthermore, the Veteran's October 2011 VA Form 9 reflects that he requested to appear for a local hearing at the RO.  The RO subsequently acknowledged the Veteran's request for a local hearing in October 2011 correspondence; however, it appears that the hearing was never scheduled.  Thus, the AOJ must determine whether the Veteran still wants a local hearing before a Decision Review Officer (DRO) at the RO.

Regarding the claim of service connection for PTSD, the Veteran supplied stressor statements in November 2008.  On one statement he indicated that he witnessed a scoop (bucket) loader accident that crushed a fellow soldier during service in Germany.  He did not know the name of the service person because he was not in his unit and the Veteran indicated on the stressor statement that he did not know him very well.  However, when he subsequently recalled this incident during his video conference hearing in February 2014, the Veteran referred to him as his friend, and indicated that his name was Kevin (or Cameron) Murphy.  Because the Veteran has now recalled the fellow soldier's name, the RO must determine whether there is enough information in his reported stressor to attempt verification.  

Regarding the Veteran's right shoulder disability, RA, and claimed respiratory disorder, VA examinations are necessary to determine the current nature and likely etiology of these disabilities.  

Although nothing is shown during service, the Veteran reportedly injured his right shoulder in service and was treated for this injury.  The Veteran also maintains that his joint pain in service and his rigorous physical activity in service resulted in his RA, but there is no opinion of record addressing that issue.  Finally, the Veteran reported that he has not been diagnosed with a respiratory disorder but indicated that he contracts bronchitis easily and uses an inhaler for shortness of breath.  Significantly, a service treatment record from 1990 (during the Veteran's reserve service) indicates that he may have an obstructive disorder.  Given these findings, medical examinations are necessary to address these claims.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  

Finally, regarding the Veteran's claim of service connection for left ear hearing loss, the Veteran's hearing was tested in January 2010 and the audiogram shows that the Veteran has a bilateral hearing loss.  However, the test was deemed not valid because the CNC word list score was 0 percent in each ear.  Upon reexamination in August 2011, the Veteran had hearing loss in the right ear and tinnitus, and the examiner linked the hearing loss and tinnitus to service.  The examination report showed some hearing loss in the left ear, but it was not severe enough to be considered a disability for VA purposes.  However, the results were borderline.  Thus, the Veteran's hearing should be re-tested.  

The TDIU claim must be deferred pending the outcome of the other claims.  

All pertinent VA and private medical records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record all outstanding treatment records relevant to the claims on appeal.  

2.  Contact the Veteran to determine whether there are outstanding private treatment records for the claims on appeal, and with appropriate authorization from the appellant, obtain and associate the same with the claims file.  

3.  Request from all potential sources all of the Veteran's service treatment records and service personnel records, to cover his active duty as well as his Reserve service.  Attempt to obtain evidence showing all of the Veteran's foreign service, and periods of active duty for training and inactive duty for training.

4.  Determine if there is enough information to attempt to corroborate the Veteran's stressor involving the death of a fellow soldier Kevin (or Cameron) Murphy.  See February 2014 video conference transcript.  If so, attempt to corroborate the Veteran's stressor using all appropriate sources.  

5.  Inquire as to whether the Veteran still wants to appear for a DRO hearing at the RO per his request.  (See VA Form 9 dated October 2011).  If so, schedule the hearing and provide notice to the Veteran.

6.  After completion of the foregoing, and if and only if a stressor or stressors are verified, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any PTSD that may be present.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.

The AOJ must specify for the examiner the stressor or stressors which it has determined are established by the record.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the AOJ) may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, and if PTSD is diagnosed, the examiner should identify the specific stressor(s) upon which the PTSD diagnosis is based.  The examiner should also indicate whether the Veteran's alcohol dependence is as likely as not a symptom of his PTSD and provide, if possible, the Veteran's functional limitations due to the PTSD.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  After completion of paragraphs 1-5 above, schedule the Veteran for VA examinations by appropriate physician(s) who can adequately determine the current nature and likely etiology of any diagnosed respiratory disorder, RA and right shoulder disability.  

The claims file, electronic record, and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the records were reviewed.

Specifically, the examiner(s) must determine the following:

(i) whether the Veteran has a respiratory disorder, and if so, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's respiratory disorder began in or is etiologically related to any incident of the Veteran's active service, including any claimed asbestos exposure?  All appropriate testing should be accomplished.  Consideration should be given to the fact that he uses an inhaler for shortness of breath, that he claims to suffer from frequent bronchitis, and that his medical records from 1990 indicate that he may have a mild obstructive disorder.  

(ii) whether the Veteran has a right shoulder disorder, and if so, whether it is at least as likely as not (a 50 percent or greater probability) that the shoulder disorder began in or is etiologically related to any incident of the Veteran's active service (1981 to 1987).

(iii) whether it is at least as likely as not (a 50 percent or greater probability) that the shoulder disorder resulted from a right shoulder injury during a period of active duty for training in the Reserves, or inactive duty training in the Reserves (1987 to 2007)?  

(iv) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's RA began during active duty (1981 to 1987).

(v)  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's RA resulted from an injury or disease incurred during a period of active duty for training, or an injury in inactive duty training in the Reserves (1987 to 2007)?  

Consideration should be given to the Veteran's service treatment records showing treatment for joint pain of the knees, feet, left shoulder, and ankles.  

8.  After completion of paragraphs 1-5 above, schedule the Veteran for VA examination by a qualified audiologist to determine if he has hearing loss in the left ear.  The claims file, to include a complete copy of the remand, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the testing results, for each ear, the examiner should determine whether the Veteran manifests hearing loss disability per VA standards in the left ear.  

9.  Then, readjudicate the Veteran's claims, including the TDIU claim.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




